Per curiam.
Mrs. Shure brought a contempt action against Dr. Shure for about $2,000 in expenses for sending their daughter to a technical school where she was trained as a dental assistant. He defended on the basis that he agreed only to pay for a four year college. The trial court construed the language of the agreement, "which [four year] college shall be one ... as may be mutually agreed upon by the children and the husband,” to include these expenses since he had not only discussed the choice with his daughter, but also helped her gain admittance. Although the trial court did not hold him in contempt, it ruled that Dr. Shure was liable for these costs. We affirm.

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs in the judgment only.